UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

THE METROPOLITAN OPERA,

                            Plaintiff,
                                                                    ORDER
              - against -
                                                               19 Civ. 9668 (PGG)
WEC INTERNATIONAL LLC, ITALIAN
MUSIC CENTER, INC. d/b/a WORLD
ENTERTAINMENT COMPANY, and
GIORGIO BARBOLINI,

                            Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

                It is hereby ORDERED that the show cause hearing currently scheduled for

February 6, 2020 is adjourned to February 20, 2020 at 10:45 a.m. in Courtroom 705 of the

Thurgood Marshall United States Courthouse, 40 Foley Square, New York, New York.

                It is further ORDERED that Plaintiff will serve a copy of this order on the

Defendants by overnight mail on or before 5:00 P.M. on January 31, 2020, and will file with

this Court a certificate of service.

Dated: New York, New York
       January 30, 2020
